IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40739
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                  versus

                      SHIMIKA LAVETTE VAUGHNS,

                                                Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:01-CR-30-1
                        --------------------
                          December 24, 2002
Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Shimika Lavette Vaughns appeals her conditional guilty-plea

conviction for conspiracy to distribute more than 50 grams of

cocaine base and marijuana. She argues that her motion to suppress

the evidence seized should have been granted because the reason for

the initial investigatory stop, the traffic infraction, did not

justify the prolonged detention and subsequent search.

     This   court   reviews   a   motion   to   suppress   based   on   live

testimony at a suppression hearing by accepting the trial court’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40739
                                 -2-

factual findings unless clearly erroneous or influenced by an

incorrect view of the law.    See United States v. Alvarez, 6 F.3d
287, 289 (5th Cir. 1993).    A search and seizure must be reasonably

related in scope to the circumstances which justified the stop in

the first place.   See United States v. Valadez, 267 F.3d 395, 397-

98 (5th Cir. 2001); see also Terry v. Ohio, 392 U.S. 1, 19-20

(1968).

     In order to continue a detention after a computer check is

complete and the officer either issues a citation or determines

that no citation should be issued, the officer must have reasonable

suspicion supported by articulable facts that a crime has been or

is being committed.   United States v. Jones, 234 F.3d 234, 241 (5th

Cir. 2000); see also Valadez, 267 F.3d at 398.   Here, officers had

a reasonable suspicion supported by articulable facts that a crime

was being committed given their recognition of the driver of the

vehicle and information linking the driver of the vehicle with

drug-related offenses.   Moreover, during the initial traffic stop,

the driver became visibly more nervous after he saw one of the

officers.   Vaughns has not shown that the district court erred in

denying her motion to suppress.    The district court’s judgment is

AFFIRMED.